Citation Nr: 0300601	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include as secondary to a service connected 
right knee disability.  

2.  Entitlement to service connection for reflex 
sympathetic dystrophy of the right lower extremity, to 
include as secondary to a service connected right knee 
disability. 

3.  Entitlement to an evaluation in excess of 20 percent 
for a right knee disability prior to May 10, 1996.

(The following issues will be the subject of a later 
decision:  (1) Entitlement to service connection for a 
left knee condition;  (2) Entitlement to a rating in 
excess of 30 percent for depression;  (3) Entitlement to a 
rating in excess of 30 percent for a right knee disability 
from August 1, 1997, through July 29, 1998; and (4) 
Entitlement to a rating in excess of 60 percent for a 
right knee disability from March 1, 2001.  In addition, 
the following issues will be addressed in a post-
development decision:  (1) Entitlement to service 
connection for a right foot condition;  (2) Entitlement to 
a compensable rating for sensory loss, lateral side of the 
right calf, post damage of the superficial peroneal nerve; 
and  (3) Entitlement to a total disability rating due to 
individual unemployability resulting from service-
connected disability.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
1979.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a August 1995 rating decision rendered 
by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied a rating 
in excess of 10 percent for the veteran's right knee 
disability.  

In July 2000, the Board remanded the case to the RO for 
further evidentiary development the veteran's claims for 
an increased rating for his service-connected right knee 
disability.

During the pendency of the appeal, the RO amended the 
rating for this disability as follows:

			20 percent from October 31, 1994;
			100 percent from May 10, 1996;
			30 percent from August 1, 1997;
			100 percent from July 30, 1998; and
			60 percent from March 1, 2001.

In a July 2001 rating decision the RO denied service 
connection for a left knee disability, a low back 
disability and reflex sympathetic dystrophy of the right 
lower extremity.  The veteran perfected a timely appeal of 
these issues to the Board.  He also perfected an appeal of 
an October 2001 rating decision that granted service 
connection for depression with assignment of a 30 percent 
disability rating.

In June 2002, the RO issued a rating action that denied 
service connection for a right foot condition, a 
disability evaluation in excess of 0 percent for sensory 
loss of the lateral side of the right calf, status post 
damage of the superficial peroneal nerve, and entitlement 
to TDIU benefits.  A notice of disagreement was received 
to these denials was received in September 2002.  However, 
the evidence does not show that a Statement of the Case 
has been issued addressing these issues.

The Board is undertaking additional development on the 
issues of service connection for a left knee condition and 
increased ratings for a right knee disability from August 
1, 1997, through July 29, 1998, and from March 1, 2001 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
providing the notice and reviewing any response thereto, 
the Board will prepare a separate decision addressing this 
issue.  The Board will defer addressing the issues of 
service connection for a right foot condition, a 
compensable evaluation for a right calf disorder, and 
entitlement to a total disability rating until development 
is complete.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The evidence shows that the veteran presently has a 
low back condition that has been medically attributed to 
his service-connected right knee disability.

3.  The evidence shows that the veteran presently has 
reflex sympathetic dystrophy of the right lower extremity 
that has been medically attributed to his service-
connected right knee disability.

4.  The veteran's current claim for an increased rating 
for his right knee disability was received in March 1995.

5.  Prior to May 10, 1996, the veteran's service-connected 
right knee disability was manifested primarily by pain on 
motion, swelling, complaints of locking, moderate 
instability and minimal limitation of motion; on August 
30, 1995, a VA physician reported that x-ray findings 
revealed evidence of arthritis.


CONCLUSION OF LAW

1.  A low back condition is proximately due to the 
veteran's service-connected right knee disability.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a), 3.381, 17.161 (2001).

2.  Reflex sympathetic dystrophy of the right lower 
extremity is proximately due to the veteran's service-
connected right knee disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.310(a), 
3.381, 17.161 (2001).

3.  The criteria for an evaluation greater than 20 percent 
for right knee instability, prior to May 10, 1996, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a 
Diagnostic Code 5257 (2002).

4.  As of August 30, 1995, a separate 10 percent rating is 
warranted for arthritis of the right knee with painful 
motion.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is 
complete.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the 
existence of any additional pertinent medical records that 
have not been obtained.  Accordingly, the Board finds that 
the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist the claimant in obtaining pertinent medical records 
is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 
(2001).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b).  VA must inform the veteran whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In various statements of the 
case and supplemental statements of the case, the veteran 
has been informed of the provisions of the VCAA as well as 
the evidence necessary to substantiate his claim.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In 
the present case, the veteran was afforded VA examinations 
for compensation and pension purposes.
 
The RO has completed all development of the claims for 
service connection for a low back disability and reflex 
sympathetic dystrophy of the right lower extremity, and an 
increased rating for a right knee disability prior to May 
10, 1996, that is possible without further input by the 
appellant.  The appellant has been duly notified of what 
is needed to establish entitlement to the benefits sought, 
what the VA has done and/or was unable to accomplish, and 
what evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set 
forth in the VCAA with regard to notice and development of 
the appellant's claim, have been satisfied, and that 
returning the case to the RO to consider the requirements 
of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 


Evidentiary Background:  Service medical records show that 
the veteran underwent right knee surgery for a dislocating 
right patella in August 1978.  In September 1979, a 
Medical Board diagnosed chronic subluxation of the right 
patella, status post repair. 

By rating decision dated in September 1979, service 
connection was established for subluxation, right patella 
with chondromalacia, post-operative.  A 10 percent rating 
was assigned for this disability under Diagnostic Code 
5257.

VA outpatient treatment records show that the veteran 
complained of pain and swelling in his right knee in 
October 1994.  X-ray findings dated in October 1994 show 
that mineralization and alignment of the veteran's right 
knee were normal. There were no fractures or osseous 
lesions.  Likewise, there were no meniscal calcifications 
or free joint bodies.  A negative study is noted.  A 
November 1995 treatment record notes that the veteran 
denied numbness and tingling.  His sensation was grossly 
intact to light tough throughout.  Range of motion and 
strength of the lower extremities was noted to be within 
normal limits, bilaterally.  However, pain was noted in 
the right hip and knee during testing.  Painful palpation 
was observed at the veteran's right medial knee.  

A December 1994 VA physical therapy treatment record notes 
that the veteran reported that he exercised twice per day 
and that his pain did not increase with exercise.  He 
reported no difficulties with exercise and had begun to 
bike more frequently.  Range of motion of the lower 
extremities was within normal limits bilaterally.  

In February 1995, the veteran presented with complaints of 
pain and right knee locking and popping.  Range of motion 
was recorded from 0 to 100 degrees with pain at 5 degrees 
of flexion.  Medial joint line tenderness was noted.  He 
was unable to fully extend his knee due to a feeling of 
something "catching."

In February 1995, an X-ray examination of the veteran's 
right knee revealed normal findings.  In March 1995, 
magnetic resonance image (MRI) testing of his right knee 
revealed findings consistent with chondromalacia of the 
patella.  Range of motion for the right knee was reported 
to be from 20 degrees to 105 degrees in March 1995.  
A March 1995 social work service note indicates that the 
veteran reported that he was "asked" to leave his job as a 
sales manager for a mortgage company in December 1994.  
The VA social worker noted that a reason was not stated 
for this request; however, the inference was that the 
request was related to the veteran's disabled knee.  
Subsequent treatment records dated in April 1995 show that 
the veteran had been performing vastus medalis oblique 
(VMO) exercises wearing a patella locating brace.  
However, this had provided little or no relief.  Full 
range of motion was noted in both knees.  

The veteran's current claim for an increased rating for 
his right knee disability was received in March 1995.

In April 1995, an X-ray examination of his right knee did 
not reveal any evidence of disease.  On VA medical 
examination in April 1995, the veteran limped on the right 
and wore a brace.  Heel and toe walks were painful and he 
was unable to hop on his right foot.  Likewise, he could 
only do a partial squat and rise.  While seated on the 
examining table, the right thigh was 1/4 inch in 
circumference less than the left; however, knee and calf 
measurements were equal.  When in the supine position, his 
right knee extended to 175 degrees and flexed to 120 
degrees.  There was pain on motion, tenderness, patellar 
grind, and apprehension.  McMurray's sign was positive and 
Lachman's sign was negative.  There was no heat, redness, 
or swelling, but positive crepitus was observed.  
Pertinent diagnoses were degenerative joint disease of the 
right knee, chondromalacia of the right knee, and 
patellofemoral syndrome of the right knee.  

An outpatient treatment report dated August 30, 1995, 
reflects that the veteran continued to wear a patellar 
centralizing brace with little efficacy.  Nonsteroidal 
anti-inflammatory drugs were not helpful.  The veteran 
described daily locking.  Examination by an orthopedic 
specialist revealed significant atrophy in the quadriceps.  
The veteran was noted to have full range of motion with 
patella hyperlaxity and positive patellar facet 
tenderness.  The orthopedic specialist noted that x-ray 
findings showed patellar degenerative changes.  Subsequent 
treatment records show that the veteran continued to 
complain of pain in his knee. 

VA outpatient treatment records show that an assessment 
for physical therapy in December 1995 revealed that the 
veteran's right knee lacked 20 degrees of full extension 
and flexed to 100 degrees.  Range of motion for the right 
knee was reported to be from 0 degrees to 3 inches from 
buttocks in January 1996.  X-ray findings dated in January 
1996 revealed no significant abnormalities.  However, 
faint radiopacity was noted in the lateral view of the 
right knee.  The reviewing radiologist noted that the 
significance of this finding was uncertain.  

A March 1996 radiographic report indicates that x-ray 
findings of the right knee showed the patella to be 
anterior to the convexity of the lower femoral condyles 
with the superior most portion of the patella at the 
superior most portion of the old apophyseal plate line.  
There were no meniscal calcifications or free joint 
bodies.  The appearance was unremarkable.  

The veteran was admitted to a VA facility in May 1996, for 
realignment of the patella.  It was reported that he had 
been unable to squat or to go upstairs.  He underwent a 
right knee tibial tubercle transfer.  He was discharged in 
good, stable condition.  Following this procedure, the 
veteran continued to complain of pain.  X-ray findings in 
July 1996 showed nonunion of the right tibial tubercle, 
status post transfer.  

Thereafter, the veteran was again hospitalized and 
underwent revision of the, right tibial tubercle transfer 
as well as tibial bone grafting in July 1996.  
Postoperative x-rays taken in August 1996 showed good 
alignment with no separation.  The wound was "healing 
well" and range of motion from 0 to 20 degrees.  

At the August 1996 hearing, the veteran testified that he 
had not been employed since December 1994, and that he 
left his job because his right knee disability rendered 
him unable to drive or walk in his office without falling.  
He also testified that he was in school.  He reported that 
he experienced right knee pain, locking, and instability.  
He also reported that he did not have a full range of 
right knee motion.

VA outpatient treatment records dated in September 1996 
show that the veteran's range of motion varied from 10 to 
15 degrees of extension and from 45 to 80 degrees of 
flexion.  The veteran was to begin range of motion 
exercises with physical therapy.  It was noted that the 
veteran would require several months of rehabilitation and 
would most likely be able to return to work in February 
1997.  

VA examination for disability evaluation purposes in 
September 1996 revealed that the veteran was in a long leg 
brace since his previous surgery and he was on 2 crutches.  
The veteran had numbness and tingling in the knee area and 
upper leg on the right.  He had constant knee pain.  He 
reported a history of wearing a brace of one kind or 
another off and on for 10 to 15 years.  He was prescribed 
Percocet and Motrin.  He had started physical therapy and 
was attending on a daily basis.  His brace was set for no 
more than 90 degrees of flexion and 0 degrees of 
extension.  He lacked 25 degrees extension and had flexion 
to 55 degrees.  There was no apparent effusion of the 
right knee. Moderate tenderness was noted about the 
lateral joint line and about the patellar tendon 
proximally and mid-portion.  Cruciate and collateral 
ligaments were grossly stable.  Sensory testing to 
pinwheel demonstrated that, for a distance of about 6 
inches laterally, he had no sensation wither sharp or 
pressure.  There was a healed, essentially longitudinal, 
incision about the right knee measuring approximately 11.5 
inches.  

In an October 1996 letter, B. Kwasman, M.D., Chief of the 
Orthopedic Section of the VA Medical Center in Phoenix, 
Arizona, reported that the veteran wore a right knee 
immobilizer and ambulated with crutches.  Dr. Kwasman also 
reported that the veteran's ability to walk, climb, squat 
and kneel was markedly limited.  It was noted that sitting 
at a desk or driving would be a problem for the veteran 
since his right knee did not approach 90 degrees of 
flexion.  Dr. Kwasman noted that the veteran had 
degenerative changes in the right knee and that he would 
be left with residual symptomatology.  

MRI findings dated in October 1996 show findings 
consistent with chondromalacia patellae and status post 
internal fixation of the proximal tibia.  There was no 
evidence of an intra-articular loose body.  The 
radiological report notes findings suggestive of 
degenerative tearing and fraying of the medical meniscus.  

An October 1996 statement from A. Tatara, P.T., a private 
physical therapist, indicates that the veteran had been 
under his care in physical therapy since September 20, 
1996.  The veteran was noted to have extreme atrophy and 
weakness of the right vastus medialis obliques (VMO).  It 
was noted that this muscle was considered to be crucial to 
normal patellar alignment and tracking.  The veteran was 
noted to have a visible malalignment and lateral tracking 
of the patella due to the lateral pull of the remaining 
muscles on the anterior thigh and lack of pull from the 
VMO.  The abnormal tracking of the patella in the femoral 
groove had led to further degeneration of the patellar and 
femoral condyle surfaces.  The resulting lack of 
congruency between these surfaces resulted in increased 
locking, crepitus, and pain which increased muscle 
guarding and decreased range of motion.  The veteran also 
complained of increased pain with weightbearing which was 
likely the result of breakdown of the femoral condyles.

The veteran was admitted to a VA facility in January 1997 
for an epidural differential block in an attempt to rule 
in or rule out reflex sympathetic dystrophy (RSD) as a 
cause for persistent right knee symptoms.  Right knee 
arthralgia, etiology not known, is indicated.  

Additional VA outpatient treatment records show that, in 
February 1997, the veteran's range of right knee motion 
was extension to 38 degrees and flexion to 55 degrees, 
extension to 33 degrees and flexion to 66 degrees, and 
extension to 42 degrees and flexion to 59 degrees.  In 
March 1997, his range of right knee motion was extension 
to 38 degrees and flexion to 61 degrees.

On VA medical examination in March 1997, the veteran 
stated that the only thing that had changed since his 
previous compensation and pension examination was that he 
was told that he had RSD.  He complained of daily constant 
right leg knee pain that varied in intensity.  He limped 
on the right and required the use of a cane and brace.  He 
had numbness in the right calf and the bottom of his right 
foot and toes.  Examination of his right knee revealed 
tenderness and a decrease in muscle strength.  He lacked 
20 degrees of extension and flexion was to 55 degrees.  
The examiner commented that the veteran had a moderate 
functional impairment in relation to pain, weakness, 
fatigability and incoordination on use of his right knee.  
He also commented that the veteran's main problem was his 
diminished loss of right knee motion.  The examiner noted 
that there was no direct evidence of RSD on examination.

In an October 1997 letter, Dr. Kwasman reported that the 
veteran had a permanent loss of right knee motion and 
paresthesia secondary to reflex sympathetic dystrophy.  
Dr. Kwasman also reported that the veteran was in constant 
pain and required the use of a knee brace and cane when he 
ambulated.

In September 1998 the veteran underwent a right total knee 
arthroplasty as previous surgical procedures did not 
resolve the veteran's chronic patellofemoral syndrome and 
chondromalacia patellae.

A private medical record from R. A. Snider, M.D., dated in 
June 1999 shows that the veteran was treated for various 
conditions to include his service-connected right knee 
disability.  In June 1999, the veteran was unable to 
totally extend or flex his right knee.  Strength was 5/5 
bilaterally.  His skin was warm, dry, and pink.  

The veteran received subsequent private treatment in July 
1999 from Dr. C. R. Metzger.  The veteran had a bent knee 
on the right side with ambulation and could not get his 
knee fully straightened when he stood.  He had a little 
bit of an antalgic gait-type limp when he walked.  He 
lacked about 15 degrees of extension of the knee.  Dr. 
Metzger was able to flex the veteran's knee to 90 degrees; 
however, tense effusion was seen.  The veteran was noted 
to have numbness over the lateral knee and upper leg.  His 
knee was drained.  However, the effusion returned and in 
August 1999, the veteran reported pain all around his 
knee.  The veteran's ligaments appeared stable 
collaterally.  When his foot pointed forward, his knee 
tended to point inward.  Dr. Snider noted that the veteran 
was unable to "leapfrog" his feet when going up or down 
stairs.  That is, he had to take each stair one at a time.  
Subsequent treatment records notes that x-ray findings 
showed some spacing between the tibial tray as well as the 
tibial plateau bone.  Dr. Metzger felt that this was the 
cause of the veteran's effusion.  It was felt that a 
repeated arthroscopic procedure wold not be much help.  It 
was felt that a revision of at least the tibial component 
was warranted.  

In October 1999 the veteran was hospitalized at a private 
facility for painful effusion and contractures of the 
right knee.  It was felt that there had been loosening of 
the tibial baseplate to the right total knee prosthesis.  
He underwent extensive revision of the total knee 
replacement.  The veteran tolerated the procedure well.  
It was noted that there was a bit of tight scar tissue 
around the knee.  There was a question as to how much 
flexion, the veteran was going to have postoperatively.  
Final diagnoses were loose tibial component, right knee, 
and knee joint effusion, right.  

Private treatment records November 2, 1999 show that the 
veteran was doing well and was pleased with his knee.  The 
paresthesia that he had in his right foot was gone and he 
reported no tingling.  Dr. Metzger noted some effusion; 
however, the veteran was pleased that his knee was not 
swollen.  It was noted that he lacked 7 degrees of 
extension and was able to flex his knee to 85 degrees.  X-
rays showed good alignment of the femur and tibia.  While 
the veteran was able to do some driving on the open roads 
and freeway, he was advised not to drive through town.  He 
was to start physical therapy in a couple of weeks.  On 
November 30, 1999, he reported that he was doing great.  
His knee felt better than it had in a long time.  He 
reported no problems on a recent trip to Northern 
California.  He was able to extend his knee; however, he 
lacked about 7 degrees of extension.  He was able to flex 
his knee to 105 degrees.   

In January 2000, the veteran reported that he was doing 
fine without any problems.  He was able to ride his 
motorcycle to the office.  Dr. Metzger found no effusion 
about the knee.  The veteran was noted to have "just about 
full extension" with only a couple of degrees of 
limitation.  He was able to flex to 105 degrees.  He 
reported that he was pleased with the result because it 
was the first time in several years that he had been pain-
free and not had to use a cane.  

In April 2000, the veteran reported that he was "bummed 
out" due to increasing pain and swelling in his right knee 
over the past couple of weeks.  He was wondering if 
something was going wrong with his knee.  He was unable to 
ride his motorcycle because of pain.  He was starting to 
feel some tingling sensations down toward his medical foot 
area into the toes.  Dr. Metzger noted that the veteran's 
foot was starting to turn a little bit compared with the 
knee.  He lacked 5 degrees of extension and was able to 
flex to about 95 to 100 degrees.  

The veteran subsequently attended several therapy 
sessions; however, a May 2000 treatment record notes that 
the veteran had not noticed much change.  He reported both 
good and bad days as far as his right knee was concerned.  
He had cut back on his motorcycle riding.  Moderate 
effusion was noted on examination.  Similarly, tenderness 
was noted with palpation over the medical tibial 
plateau/medial joint line area.  

In November 2000, the veteran underwent arthroscopic 
evaluation of his right knee.  This procedure involved 
removal of synechiae and plicae of the right knee.  The 
veteran also underwent manipulation of the right knee 
under anesthesia.  

A December 2000 private treatment record notes that the 
total knee components looked good around the edges.  The 
veteran lacked 35 degrees of extension, but was able to 
stretch his extension out to about -25 degrees.  He was 
able to flex to 60 degrees.  

A February 2001 private treatment record notes that the 
veteran was frustrated with his right knee.  He was noted 
to have thickness and bogginess of the soft tissues around 
the right knee.  He lacked about 30 degrees of extension 
and was able to initially flex to 85 degrees. With a 
little work, he was able to get to 90 degrees of flexion. 

During a March 2001 VA joints examination, the veteran 
reported limited motion and daily pain.  He had pain over 
the entire medical knee region and lateral knee region.  
He reported a burning pain that shot down the lateral 
aspect of his leg into the lateral three or four toes with 
numbness and tingling in the lateral four toes daily.  He 
also had a limp on the right side.  He reported weakness 
and fatigability which he related to pain and limited 
motion.  This weakness and fatigability were present on 
normal and repeated use.   He also reported constant 
throbbing in the knee and his knee swells.  He used a cane 
in the left hand all the time.  Coloration of the right 
and left lower extremities was normal and there were no 
skin or hair trophic changes.  No tenderness was observed 
in the right leg, calf, foot, or toes.  Sensory 
examination to pinwheel in the right lower extremity was 
normal except for complaints of numbness in the lateral 
leg region.  There was no hypersensitivity.  The veteran 
was noted to lack 35 degrees of full extension in the 
right knee with flexion to 75 degrees.  He complained of 
slight pain at the terminal 5 to 10 degrees of flexion.  
An impression of failed right knee surgery syndrome was 
rendered.  The examiner opined that the veteran did not 
have regional sympathetic dystrophy.  Functional 
impairment was rated as severe with loss of range of 
motion of 35 degree of extension and 55 to 60 degrees of 
flexion.  He had the usual amount of muscle atrophy in the 
calf that one would expect with multiple knee surgeries.  

The veteran was also afforded a March 2001 neurological 
examination.  The veteran's main complaint was chronic, 
constant pain in the right knee.  He reported no feeling 
on the lateral side of the right calf.  He also complained 
of severely decreased range of motion in the knee and felt 
that the knee and ankle were not aligned properly.  He 
reported that he self medicated with Jack Daniel as 
previous TENS units, injections, and physical therapy were 
unsuccessful.  It was noted that a previous bone scan in 
February 1999 showed an increased uptake around the knee 
suggestive of hyperemia versus infection.  A subsequent 
tagged white blood cell study was negative.  The examiner 
noted that the veteran walked with a heavy limp and used a 
cane.  His right knee was very stiff with a tendency for 
the right foot to be externally rotated.  There were 
multiple scars over the right knee with appreciable 
deformity of the right knee compared with the left.  Range 
of motion was minimal in both flexion and extension.  
Motor strength was 4+ throughout the right lower extremity 
with significant breakaway secondary to knee pain.  There 
was evidence of atrophy in the right calf.  An impression 
of chronic pain syndrome, right knee, is indicated.  The 
examiner could find no definite evidence for reflex 
sympathetic dystrophy, such as skin color changes, 
temperature changes, mottling, or other trophic changes.  
There were some areas of hyperesthesia in the knee 
medially and, to a lessor extent, laterally; these were 
associated to his surgical scars.  The examiner felt this 
represented local hyperesthesias secondary to the 
disruption of small cutaneous nerves from the surgery.  
This was to be expected from any surgical incision.  The 
veteran also had some sensory loss extending down the 
lateral side of the calf which could represent some damage 
to the superficial peroneal nerve either from the original 
trauma or from his subsequent surgeries.  

A March 2001 statement from D. Boarman, CPC, a private 
professional counselor, indicates that the veteran had 
been under his care for depression and severe stress 
resulting from his recurring pain and disability stemming 
from his right knee.  

In April 2001, the veteran reported to Dr. Metzger that he 
had not been doing well.  He reported pain around his 
back, right trochanteric region, and right knee.  His 
right knee was larger than the left and was quite tender 
to palpation.  The knee flexed to only about 70 degrees 
and extension showed a 20 degree lag or 15 degree 
contracture.  The veteran received an injection of 
Celestone and Marcaine.  It was noted that the veteran's 
knee, subsequent trochanter, and back conditions were all 
related.  

In August 2001, the veteran was afforded a VA general 
medical examination.  The veteran limped on the right 
using a cane.  He was able to move about the examining 
room as well as mount and dismount the examining table on 
his own.  Right trochanteric bursitis contributed to by 
the veteran's service-connected right knee disability was 
noted.  

The veteran was afforded a VA mental disorders examination 
in September 2001.  He reported that he had received 
treatment for the past five or six years at the VA Medical 
Center in Phoenix, Arizona.  Depression secondary to his 
service-connected right knee disability was rendered.  

A September 2001 private medical statement from Dr. 
Metzger notes that the veteran's right knee had been 
bothered by rain and humidity.  He complained of pain and 
stiffness.  He lacked 20 degrees of extension and was able 
to flex to 25 degrees.  He was noted to have subsequent 
wasting of his vastus medialis muscle on the right.  He 
also had developed varying amounts of reflex sympathetic 
dystrophy, or chronic regional pain syndrome, in the right 
lower extremity.  Because of severed cutaneous nerves, he 
had numbness over the anterolateral aspect of the knee and 
shin.  He also had functional shortening of his right 
lower extremity.  This had put quite a strain on his right 
greater trochanteric bursa from overuse of muscles on the 
right side to hoist up and lift his left lower extremity 
during walking.  Because of this function limb length 
difference, he had muscular type low back pain.  

In March 2002, the veteran was afforded a VA general 
medical examination.  The veteran had a cane in his left 
hand that he used for his right knee.  He had a very 
significant limp on the left.  There was a well healed 
scar.  He had slight tenderness of the medial knee.  His 
cruciate and collateral ligaments were staple.  He had a 
definite degree of chronic swelling about the knee region.  
Sensory to scratch was normal, bilaterally, from below the 
knee to the ends of the toes.  Capillary circulation was 
normal, bilaterally.  Hair growth was normal and 
symmetric, bilaterally.  There were no coloration changes, 
bilaterally.  Temperature was normal with the exception of 
slight palpable decreased temperature or coolness, of the 
right toes compared to the left.  There was moderate 
atrophy of the medical quadriceps anteriorly plus the 
vastus medialis region, as well.  Range of motion of the 
right knee, measured by a goniometer, was to 20 degrees of 
extension with further flexion actively to 70 degrees.  
The examiner found no evidence of any reflex sympathetic 
dystrophy, of the right lower extremity.  


Claims for Service Connection 

Legal Criteria:  Service connection connotes many factors 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2002).  Service 
connection may be established for a current disability 
which has not been clearly shown in service where there is 
a current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service is shown.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Additionally, service connection may be 
established on a secondary basis if the claimed disability 
is shown to be proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310.

The Board concludes that medical evidence is needed to 
lend plausible support for the issues presented by this 
case because they involve questions of medical fact 
requiring medical knowledge or training for its 
resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).


Analysis:   After a review of the evidence, the Board 
finds that the veteran's contentions with respect to his 
present reflex sympathetic dystrophy (RSD) of the right 
lower extremity and low back disability are supported by 
the evidence.  Accordingly, service connection is 
warranted for these disabilities.  

With respect to the veteran's RSD, the Board notes that 
there is conflicting evidence as to whether the veteran 
presently has this disorder.  In particular, VA 
examinations in March 2001 and March 2002 do not support a 
finding of RSD.  However, the veteran's treating 
physicians have diagnosed the condition.  In October 1997, 
Dr. Kwasman, a treating VA physician, diagnosed RSD.  
Similarly, in September 2001, Dr. Metzger, a treating 
private physician, diagnosed RSD.  The Board finds the 
opinions of Dr. Kwasman and Dr. Metzger to be more 
probative to the question as to whether the veteran 
presently has RSD.  Both physicians had treated the 
veteran over a number of years in a clinical setting and 
were more intimately aware of his symptoms and condition 
than the VA examiners that examined the veteran for 
compensation and pension purposes.  

Having found that the veteran presently has RSD, the Board 
finds that a review of the evidence show that this 
condition resulted from the veteran's service-connected 
right knee disability.  In particular, in a September 2001 
treatment record, Dr. Metzger related the RSD to the 
veteran's in-service injury and subsequent surgery.  
Accordingly, service connection for RSD, as secondary to 
the veteran's service-connected right knee disability is 
warranted.  

Similarly, Dr. Metzger also opined in September 2001 that 
the veteran had a chronic back disability that resulted 
from his service-connected right knee disability.  Dr. 
Metzger noted that the veteran had a "functional limb 
length difference" due to his right knee disability that 
created a "muscular type low back" condition.  There is no 
evidence of record to dispute or contradict Dr. Metzger's 
opinion.  Accordingly, service connection for a low back 
disability as secondary to the veteran's service connected 
right knee disability is warranted.  


Claim for an Increased Rating

Legal Criteria:  Disability evaluations are determined by 
the application of a schedule of ratings, which is based 
on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The percentage 
ratings in the Schedule for Rating Disabilities represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is 
a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The terms "mild," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just." 
38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under the Schedule, arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).   Knee 
disabilities may also be rated under Diagnostic Codes 5256 
to 5274 of the Schedule.  Under Diagnostic Code 5257, a 20 
percent disability rating contemplates moderate recurrent 
subluxation or lateral instability of the knee.  A 30 
percent disability evaluation is appropriate for severe 
recurrent subluxation or lateral instability of the knee. 

Ratings based on limitation of motion of the knee are 
found in Diagnostic Codes 5256, 5260, and 5261.  Under 
Diagnostic Code 5256, a 30 percent disability evaluation 
is appropriate for ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between 0 
and 10 degrees.  The Rating Schedule provides a 0 percent 
rating where flexion is limited to 60 degrees; a 10 
percent rating when flexion is limited to 45 degrees; a 20 
percent rating when flexion is limited to 30 degrees; and 
a 30 percent rating where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Similarly, under Diagnostic Code 5261, limitation of 
extension to 5 degrees warrants a 0 percent rating; 
limitation of extension to 10 degrees warrants a 10 
percent rating; limitation of extension to 15 degrees 
warrants a 20 percent rating; limitation of extension to 
20 degrees warrants a 30 percent rating; limitation of 
extension to 30 degrees warrants a 40 percent rating; and 
limitation of extension to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5262, a 20 percent disability 
evaluation for malunion of the tibia and fibula with 
moderate knee or ankle disability.  A 30 percent 
disability rating is warranted for malunion of the tibia 
and fibula with marked knee or ankle disability. 

VA General Counsel has held that a claimant who had 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, and that 
evaluation of knee dysfunction under both codes would not 
amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 
23-97 and VAOPGCPREC 09-98.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  


Analysis:  In May 1996, the veteran underwent surgery to 
realign his right patella.  His service connected right 
knee disability is rated as 20 percent disabling prior to 
May 10, 1996, the date of this surgery.  The veteran 
disagrees with this disability evaluation and contends 
that his right knee disability was more severe than rated 
prior to May 1996.  

Despite being able to exercise without difficulty during 
physical therapy in late 1994, the evidence shows that the 
veteran had patella hyperlaxity and a positive McMurray's 
test during an August 1995 VA outpatient treatment.  In 
addition, prior to May 1996, he complained of occasional 
catching, locking, and popping, in his right knee.  The 
Board finds that these symptoms closely approximate 
moderate recurrent subluxation or lateral instability of 
the right knee as contemplated by a 20 percent disability 
rating under Diagnostic Code 5257.  However, the Board 
finds that the evidence does not show that the veteran has 
severe recurrent subluxation as contemplated by a 30 
percent disability rating under Diagnostic Code 5257.

Similarly, the evidence does not show that the veteran had 
limitation of right knee flexion to 15 degrees or 
extension to 20 degrees, prior to May 10, 1996, as 
contemplated for a rating in excess of 20 percent for 
limitation of motion under Diagnostic Code 5260 or 5261, 
respectively.  While VA outpatient treatment records dated 
in March and December 1995 notes that the veteran lacked 
20 degrees of extension, these finding are inconsistent 
with the other medical evidence.  On the contrary, in 
November 1994, he was noted to have normal range of motion 
in his knees.  Range of motion in February 1995 was 
recorded from 0 degrees of extension to 100 degrees of 
flexion.  In August 1995, he was noted to have full range 
of motion of his right knee and in January 1996, he was 
noted to have range of motion from 0 degrees of extension 
to flexion to 3 inches from his buttocks.  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence shows that flexion of the veteran right knee 
motion was limited to no more than 30 degrees and that 
extension was limited to no more than 15 degrees, prior to 
May 10, 1996.

Similarly, the criteria for an increased disability rating 
under Diagnostic Code 5256 is not warranted as the 
evidence does not show that the veteran has ankylosis of 
his left knee.  Likewise, an increased disability rating 
under Diagnostic Code 5262 is unwarranted.  While he used 
a brace for support of his right knee, the evidence does 
not show that the veteran has nonunion of the tibia and 
fibula with loose motion requiring a brace.  Accordingly, 
a 30 percent disability rating under Diagnostic Code 5262 
is not warranted.

Despite the foregoing, VA General Counsel has determined 
that separate disability ratings may be assigned for 
arthritis of the knee and for instability of the knee.  In 
addition to evidence of instability in his right knee the 
medical evidence, prior to May 10, 1996, shows that the 
veteran had x-ray evidence of degenerative changes in the 
right knee.  VA outpatient treatment records contain an 
entry dated August 30, 1995, which reflects that a VA 
orthopedic physician concluded that X-rays revealed 
findings of patellar degenerative changes.  Thus, 
degenerative changes in the veteran's right knee have been 
confirmed by x-ray examination.  While the criteria for a 
compensable rating are not met under either Code 5260 or 
Code 5261 prior to May 10, 1996, VA General Counsel has 
held that a claimant who had arthritis and painful motion 
may be rated separately under Diagnostic Codes 5003 and 
5257.  VAOPGCPREC 09-98.  Clinical data show that there is 
painful motion.  Accordingly, a separate 10 percent rating 
for arthritis of the right knee with painful motion is 
warranted as of August 30, 1995.


ORDER

Service connection for a low back condition as secondary 
to a service-connected right knee disability is granted.

Service connection for reflex sympathetic dystrophy of the 
right lower extremity as secondary to a service-connected 
right knee disability is granted.

A rating in excess of 20 percent for right knee disability 
based upon subluxation and instability prior to May 10, 
1996, is denied.  A separate 10 percent disability rating 
for arthritis with painful motion of the right knee is 
granted as of August 30, 1995, subjected to the laws and 
regulations governing the payment of VA compensation.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

